BARFIELD, Judge,
dissenting:
I respectfully dissent.
As I understand the rationale of changed conditions reflected in the majority opinion, it proceeds as follows. The property surrounding the subject property was always zoned single family residential. The owners of that property could only build single family residences. The owners proceeded to build single family residences on their property on which they could always build only single family residences. Since the owners only built what they could always only build, the character of their neighborhood changed from what it could always only be.
I respectfully decline to follow that rationale.